DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Election/Restrictions
Applicant’s election with traverse of Group II (claims 1-3 & 11) in the reply filed on 5 May 2021 is acknowledged. The traversal is on the ground(s) that no search burden would exist to examine all of the claims. This is not found persuasive because search burden is not a consideration under lack of unity in 371 applications, even though search and examination of applications dealing with gene therapy are distinct from methods involving administration of proteins/antibodies due to the different structures of the components administered, as illustrated by their different classifications, and due to their different and distinct administration protocols and enablement issues.  Nonetheless, the issue remains that no special technical feature exists, as illustrated in the submitted search report, and as described in the previous Office action.  It is noted that arguments and numerous conclusionary statements against any potential rejection are premature, because no rejections had yet been made.  The requirement is still deemed proper and is therefore made FINAL.
Claims 4-10 & 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking 5/05/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The specification solely describes use of the siRNA of SEQ ID NO: 5.  No other antisense nucleotide molecules, siRNAs, shRNAs, miRNAs nor “gene interference reagent”, nor “gene silencing reagent”, nor plasmids containing any antisense mRNA of an PDCD4 gene are described.  A single CRC depression model mouse is then described, for example, on pages 3 & 8-10 of the specification (i.e., as it relates to claim 1 & nonelected claims 13-14), which includes addressing anxiety and depression issues.  See Examples 4, 5 & 7.  However, not a single other model system is described (e.g., as it relates to any “gene knockout reagent”), which alternatively raises 35 USC 101 issues in base claim 1 when encompassing human “patients”. 

Accordingly, the specification fails to adequately describe what critical nucleotide residues constitute a functional antisense oligonucleotide, etc., or what critical nucleotide residues constitute representative members of this large genus of antisense oligonucleotide molecules, in order to make the instant method work.  Therefore, one skilled in the art cannot reasonably visualize or predict what critical nucleotide residues would structurally characterize the genus of antisense oligonucleotides, shRNAs, miRNAs, siRNAs, except for that depicted as SEQ ID NO: 5, which appear required to successfully practice these broadly claimed methods, because no other nucleic acid molecules are adequately described or recited.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Thus, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of use of the claimed genus of antisense oligonucleotides, etc. required to practice the currently claimed method, because one skilled in the art cannot structurally visualized any functional generic anti-sense oligonucleotides, or shRNAs, miRNAs, siRNAs; especially when none are specifically recited within the claims.  In addition, because the specification fails to provide a representative number of species of “gene knockout reagents”, “gene silencing reagents” or “gene interference reagents” to show Applicants are in possession of using the currently undefined genus of nucleotide components required to practice the currently generic method, the written description requirements under 35 U.S.C. 112, first paragraph are not met.  See MPEP 2163.

Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claims 1-3 & 11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for decreasing depression or anxiety in a murine knockout model of a CRC mouse for administrating the structurally definable siRNA of SEQ ID NO: 5, does not reasonably provide enablement for generically “treating a stress-induced depression in a person” using structurally and functionally uncharacterized anti-sense oligonucleotides, etc., in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification generically proposes treating stress-induced depression with antisense PDCD4, as well as with siRNAs, shRNAs, miRNAs, “gene interference reagents”, or “gene silencing reagents”.  Pages 12-13, 34 & 39-44 of the specification then appear to describe treating various criteria characteristic of stress-induced depression with the siRNA molecule of SEQ ID NO: 5.  However, the sole definable and specific antisense oligonucleotide shown to treat any model system related to stress-induced depression is the siRNA of SEQ ID NO: 5.  Accordingly, no adequate guidance has been provided within the instant specification for practicing the full scope of the currently claimed invention, because it is unknown if any generic complementary miRNA molecule would work, as illustrated on page 11 of Applicant’s response 
The name “gene interference reagent”, or “gene silencing reagent” also sets forth no structural and little functional characteristics for one knowing how to make and use the currently claimed treatment method.  Therefore, because it is unknown and not defined what exact antisense “interfering” or “silencing” reagent could putatively bind and inhibit any structurally definable PDCD4 gene, which are required to make the instant method work, the skilled artisan would be prevented from knowing how to make and use the instant method work commensurate in scope with the current claims, without requiring undue experimentation to discover such after-the-fact.
Second, the unpredictability of the art related to in vivo gene therapy/gene expression manipulation, is as illustrated by Stull and Szoka (1995) that:
“Other obstacles to the creation of effective nucleic acid drugs are their relative high molecular weight (>3300) and their sensitivity to degradation. The molecular weight of these compounds has created a significant delivery problem which needs to be solved if nucleic acid drugs are to become effective therapies.” [emphasis added; see Abstract]

“Nucleic acid drugs must overcome several formable obstacles before they can be widely applied as therapeutics. These obstacles require improving the stability of polynucleotide drugs in biological systems, optimizing the affinity and efficacy of the drug without reducing its selectivity, and targeting and delivering nucleic acids across cell membranes” [emphasis added; page 476].

“The persistence of effect issue arises because none of the modalities proposed to date can eliminate the disease/target. Thus suppression of disease will require the continued presence of the agent until the disease is cured. In non-gene therapy approaches, dosing via the intravenous route will be needed at a frequent interval, circa days, if therapeutic levels of the agent are to persist in the body. Although certain sites, such as the eye, may permit less frequent administration of the agent, in most cases, repeated administration via injection will be required. This makes treatment of chronic disorders… with synthetic nucleic acid drugs a difficult undertaking.” [emphasis added; pages 476-477).
 

In other words, the unpredictability within the art in generically treating stress-induced depression in vivo is compounded by the unpredictability within the art regarding successfully practicing any gene therapy protocol, as required to practice the instant invention, especially when attempting to affect unknown and undescribed neuronal cell populations using the currently undefined antisense oligonucleotides, shRNAs, SiRNAs, miRNAs, etc.; thereby, reasonably requiring undue experimentation for the skilled artisan to known how to make and use the invention as currently claimed.
Third, it is unclear how one could administer an effective amount of any anti-sense oligonucleotide to elicit any measurable response (e.g., see Stull and Szoka (1995) above), especially given that it is not known at what point during the course of depression that treatment is recommended, because it is not known nor disclosed how the severity of symptoms are related to the efficacy of administrating any antisense oligonucleotide, etc., and because it is unknown what parameters are required to be assayed in order to determine when, or if, the instant invention is effective; especially if passing through the blood brain barrier is required.  In other words, effective in vivo treatment, as it relates to treating any neurological disease state requires that one skilled in the art must know how, when or where the proposed invention is to be administered.  In contrast, the instant specification has failed to disclose how a similar disclosed method in scope with that currently and broadly claimed was practiced in the art with any antisense oligonucleotide; with the exception of the siRNA of SEQ ID NO: 5 against the PDCD4 gene.  In summary, it cannot be successfully extrapolated from the limited examples as described within the specification whether the skilled artisan has successfully practiced Applicant’s how to make and use Applicants’ invention, as currently broadly claimed, and for the reasons discussed above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Base claim 1 recites two independent inventions, in which only one was elected, which therefore, confuses what exactly is being claimed within the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (IDS ref #1) and Meydan et al (IDS Ref #2).
Zhao teach that “miRNAs likely play an important role in the occurrence and development of depression” (e.g., see Abstract & pg. 78).  Zhao teach administration of miRNA-137 “can counteract the effects of post-depression depression” in his post stroke rat depression model (i.e., pg. 6).  Zhao then teach that “Sheedy et al. have reported that miRNA21 played an anti-inflammatiory (sic) role by suppressing its direct target PDCD4…” (i.e., pg. 94; as it relates to claim 1).  It is noted that the instant specification does not define the metes and bounds of the term “stress-induced stroke” but does use the same murine model system to measure both depression and anxiety.
However, Zhao does not specifically administer miRNA21 in his depression rat model. 
On page 2 of the review from Meydan et al (IDS Ref#2) it is taught: 




“[a]t the cellular level, changes in the expression and activity of different miRNAs might have significant functional outcomes for stress. This might occur via intra- and/or extracellular modulation of functional transcript activities, for example via miRNAs. Supporting this prediction, several miRNAs and their target genes have been implicated in anxiety”.

MiRNA-21 is then listed as one of those miRNAs involved in anxiety (i.e., broadly encompassing stress-induced depression) in Table 1 and on page 4 (3rd pp) of Meydan et al.
It would have been obvious to one of ordinary skill in the art to substitute administration of miRNA21 for Zhao’s miRNA137 in Zhao’s rat depression model, because miRNA21 decreases PDCD4 levels with a reasonable expectation of success, and because the review by Meydan teach that multiple miRNAs, including miRNA21, have been implicated in anxiety/stress. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/ Primary Examiner, Art Unit 1649                                                                                                                                                                                                        July, 27, 2021